Citation Nr: 0420135	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-13 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability secondary to service-connected left knee 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right wrist disability.

3.  Entitlement to an increased evaluation for left knee 
disability, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, wherein the RO found that new and 
material evidence had not been submitted to reopen the claims 
for service connection for a back disability secondary to 
service-connected left knee disability and service connection 
for a right wrist disability.  By that same rating action, 
the RO denied increased evaluations for the service-connected 
left knee disability and left ear hearing loss.  

In March 2004, the veteran testified before the undersigned 
Board Member at the RO in St. Louis, Missouri regarding the 
issues on appeal.  A copy of the hearing transcript has been 
associated with the claims file.  During the hearing, the 
appellant submitted additional medical evidence in support of 
his claims, and waived his right to have this new evidence 
initially considered by the RO.  See 38 C.F.R. §§ 19.31, 
20.1304 (2003).

(The decision below address the questions of whether 
previously denied claims of service connection for a back 
disability secondary to service-connected left knee 
disability and service connection for a right wrist 
disability should be reopened.  Consideration of the 
underlying question of service connection for right wrist 
disability and of claims for increased evaluations for 
service-connected left knee disability and left ear hearing 
loss is deferred pending completion of the evidentiary 
development requested in the remand that follows the decision 
below.)

In addition, a review of the claims file reflects that in 
September 2000, the veteran attempted to reopen a claim of 
service connection for a back disability on a direct basis.  
As this issue has not been developed for appellate review, it 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Claims for service connection for a back disability 
secondary to service-connected left knee disability and right 
wrist disability were received by VA in June 1997.

2.  By a July 1997 rating action, the RO denied the 
appellant's claims of entitlement to service connection for a 
back disability secondary to service-connected left knee 
disability and right wrist disability.  He did not initiate a 
timely appeal. 

3.  Evidence added to the record since the 1997 rating 
decision, when viewed in conjunction with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a back disability secondary to 
service-connected left knee disability.  

4.  Evidence added to the record since the 1997 rating 
decision, when viewed in conjunction with the evidence 
previously of record, is not cumulative; it bears directly 
and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
underlying claim of service connection for right wrist 
disability. 


CONCLUSIONS OF LAW

1.  A July 1997 rating decision wherein the RO denied claims 
of entitlement to service connection for a back disability 
secondary to service-connected left knee disability and 
service connection for a right wrist disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (1996).

2.  Evidence received since the unappealed July 1997 decision 
is not new and material with respect to the claim of service 
connection for a back disability secondary to service-
connected left knee disability; the claim is not reopened.  
38 U.S.C.A. §§  5103, 5103A, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001). 

3.  Evidence received since the unappealed July 1997 rating 
decision is new and material with respect to the claim of 
service connection for a right wrist disability; the claim is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Laws and Regulations

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim. 
38 C.F.R. § 3.303 (2003).

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310(a) (2003) specifically allow for a grant of 
service connection where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by 
already service-connected disability. 38 C.F.R. § 3.310(a) 
(2003).  Notwithstanding the absence of a direct 
relationship, there are instances when a non-service-
connected disorder may be aggravated by a service-connected 
disability.  In such instances, a claimant shall "be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 8 Vet. App. 439, 
448 (1995) (en banc).

As noted above, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Regulations also provide that service 
connection may be granted for any disability diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disability was related to 
disease or injury incurred in service.  38 C.F.R. § 3.303(d).

Once a VA rating decision addressing a claim becomes final, 
new and material evidence is required to reopen the claim.  
"[I]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The definition of "new and material" evidence has been 
changed, but the new definition applies only to claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001).  The veteran's claim to reopen was filed in September 
2000.)  

II.  Factual Background

The appellant's original claim of entitlement to service 
connection for a back disability secondary to service-
connected left knee disability was denied by the RO in July 
1997 on the basis that there was no clinical evidence of a 
relationship between the veteran's current back disability 
and the service-connected left knee disability.  By that same 
rating action, the RO also determined that while service 
medical records showed that the veteran had sprained his 
wrist in 1965 and was treated with a cast, there was no 
evidence of any chronic residuals of the right wrist injury 
upon service separation or thereafter.  That same month, the 
veteran and his representative were provided notice of the 
July 1997 rating decision and of the right to appeal.  The 
veteran filed a notice of disagreement with the RO in 
September 1998.  As the notice of disagreement (NOD) was not 
received within the one-year appeal period, the July 1997 
rating action became final.   38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  (The RO told the veteran in October 1998 that his 
NOD was not accepted because it was not timely, but the 
veteran did not contest the timeliness decision.)

The evidence received prior to the July 1997 rating action 
included the veteran's service medical records, which were 
negative for any clinical findings or subjective complaints 
referable to the back.  These reports, however, do show that 
in November 1964, the veteran sustained at traumatic injury 
to the second metatarsal phalangeal joint of the right hand.  
X-rays of the right hand were negative for any evidence of 
fractures.  When seen in March 1965, it was noted that the 
veteran had had a cast removed from his right arm after 
having worn it for about three weeks.  A few days later, the 
veteran reported that he did not have a fracture of the right 
wrist but a "wrist strain."  A February 1966 service 
separation examination report reflects that both the lower 
and upper extremities were found to have been "normal."  A 
February 1966 Report of Medical History reflects that the 
veteran denied having a history of broken bones, bone, joint 
or other deformity, or recurrent back pain.  

Also of record at the time of the July 1997 rating action 
were VA outpatient and examination reports, dated from 
October 1976 to December 1996.  A December 1996 VA spine 
examination report reflects that the veteran reported having 
injured his back and right wrist during parachute jumps in 
1964 and 1965.  After a physical evaluation of the veteran, 
diagnoses of low back pain without significant evidence of 
radiculopathy other than a slight position sense abnormality 
of the right toe of an unknown clinical significance and 
right wrist pain and decreased range of motion were recorded.  

Evidence added to the record since the July 1997 rating 
decision includes VA outpatient and examination reports, 
dated from October 1976 to October 2002, (reflecting that the 
veteran continued to receive treatment for his lumbar spine 
and right wrist) and duplicate copies of service medical 
records.  When seen in the VA outpatient clinic in January 
2001, the examiner reported that the veteran had had pain in 
his right wrist, lumbar spine and knees since the early 
1960's when he was a paratrooper.  These reports also contain 
several opinions which generally reflect that the veteran had 
lumbar disc disease as a result of repeated parachute jumps 
during service (see VA outpatient reports, dated in February 
and August 2001.)  

III.  Analysis

Back Disability

The medical evidence added to the record is new in that it 
was not of record at the time of the RO's June 1997 decision 
letter (with the exception of a duplicate copy of an October 
1976 VA outpatient report.)  However, none of the evidence is 
material as it does not support the veteran's claim of 
secondary service connection in a manner different from that 
shown in 1997.  The evidence received after the prior final 
decision merely shows that the veteran continued to have back 
problems, which problems were related to repeated parachute 
jumps in service.  None of the evidence, however, tends to 
demonstrate that the veteran has a back disability that was 
either caused or made worse by the service-connected left 
knee disability.  

The Board notes that the issue on appeal is limited to 
whether the veteran's current back disability is secondary to 
the service-connected left knee disability.  Thus, given the 
evidence described above, the Board concludes that none of 
the evidence added to the record is so significant, alone or 
in combination with the old evidence, that it must be 
considered in order to fairly decide the merits of the 
secondary service connection claim.  

Finally, the veteran's testimony in March 2004 is mostly 
cumulative of his previous contention that his current back 
disability had its onset during a 1963 parachute jump.  The 
testimony is consequently not so significant as to require it 
to be considered in deciding the claim that current low back 
disability is secondary to service-connected left knee 
disability.  The veteran has not provided any objective 
evidence in support of his secondary service connection 
argument.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(lay assertions of medical causation will not suffice to 
reopen a claim under 38 U.S.C.A. § 5108).  

In short, although the newly received evidence was not of 
record in July 1997, it does not tend to support the 
veteran's claim in a manner not already shown in July 1997.  
Therefore, the Board concludes that the newly received 
evidence is not material, and there is no "new and 
material" within the meaning of 38 C.F.R. § 3.156(a).  

In deciding this claim, the Board has considered the 
application of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) and VA's implementing regulations.  
On August 29, 2001, during the pendency of this appeal, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  Except for revisions pertaining to claims to reopen 
based on the submission of new and material evidence, the 
final regulations are effective November 9, 2000, and "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. at 45,629.

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  Certain notices are to be provided by the 
Secretary when in receipt of a complete or substantially 
complete application.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(b).  The purpose of the first notice is to advise the 
veteran of any information, or any medical or lay evidence 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  The Secretary is to advise the 
veteran of the information or evidence that is to be provided 
by the veteran and that which is to be provided by the 
Secretary.  38 U.S.C.A. § 5103(a).  In those cases where 
notice is provided to the veteran, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the veteran's application.  38 U.S.C.A. § 5103(b).  In 
addition, 38 C.F.R. § 3.159(b) details the procedures by 
which VA will carry out its duty to provide notice.

There is no evidence or information needed to complete the 
claim.  The veteran has submitted the necessary information 
to show that he is seeking to reopen his previously denied 
claim for service connection for a back disability. 

The veteran submitted his claim to reopen in September 2000.  
The RO wrote to the veteran in March 2001 and January 2002 
and notified him of the evidence/information needed to 
substantiate his claim and establish service connection.  The 
veteran was advised of what VA would do to assist him in the 
development of his claim and what he should do in support of 
his claim.  He was told that he could submit any other 
information or evidence in support of his claim or identify 
the same and request the RO's assistance to obtain the 
information/evidence.  The Board notes that the veteran has 
maintained that he did not receive the January 2002 letter.  
There is, however, no evidence that the veteran's address has 
changed; he has not submitted a change of address, nor has 
any mail to him been returned as undeliverable.  

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties. 
Clear evidence to the contrary is required to rebut the 
presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  In this 
case, no clear evidence to the contrary has been presented 
with which to rebut the presumption of regularity.  It is 
therefore presumed that the veteran received the January 2002 
letter and that it was sent to the veteran at his most recent 
address of record.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to reopen his claim for service connection 
for a back disability as secondary to service-connected left 
knee disability in letters dated in March 2001 and January 
2002, in July 2001 and April 2002 rating decisions, and in an 
April 2003 statement of the case.  The veteran was 
specifically told what was required of him and what VA would 
do.  Consequently, the Board finds that no additional notice 
is required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159 (c)(1)-(3), the Board notes that as for the 
applications to reopen, even the VCAA recognizes that VA has 
limited obligations until after a claim is reopened.  The 
veteran has been given opportunity to submit new and material 
evidence and VA has assisted where appropriate, such as in 
obtaining outpatient records about which VA has constructive 
knowledge, and in scheduling the veteran for a hearing before 
the undersigned Veterans Law Judge at the RO in St. Louis, 
Missouri.  Consequently, the Board finds that the RO has 
fulfilled its duty to assist under the VCAA.

Right Wrist

As noted previously, evidence received since the July 1997 
rating decision includes, but is not limited to, a January 
2001 VA outpatient report, essentially reflecting  that the 
veteran had right wrist pain since the 1960's when he was a 
paratrooper.  The Board finds this statement to be new and 
material.  The opinion is "new" because it was not 
previously of record at the time of the July 1997 rating 
decision, and it is "material" because it is probative of 
the issue at hand, which is whether the appellant's right 
wrist disability is related to his military service, more 
specifically to his parachute jumps.  Accordingly, the 
appellant's claim for service connection for a right wrist 
disability is reopened.  


ORDER

The application to reopen a claim of entitlement to service 
connection for a back disability secondary to service-
connected left knee disability is denied. 

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right wrist 
disability; the appeal to this extent is granted. 


REMAND

In view of the Board's decision to reopen the appellant's 
claim of service connection for a right wrist disability, 
further development of the medical evidence is required prior 
to consideration of the underlying question of service 
connection.  In this regard, a review of the January 2001 
opinion of the VA examiner, reflects that it appeared to have 
been based upon medical history as reported by the appellant.  
VA's duty to assist a veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining a VA examination which takes into account the 
records of prior medical treatment or evaluation.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Therefore, in light of the 
above, the Board is of the opinion that a VA examination, as 
specified in greater detail below, should be performed.

The Board notes that the veteran was last afforded a VA 
orthopedic examination of his left knee in March 2002.  In a 
May 2002 letter to the RO, the veteran's representative 
specifically indicated that the veteran was willing to report 
for additional VA examination.  In addition, VA outpatient 
reports, dated in October 2002, reflect that he veteran has 
continued to have pain in his knee and that the severity 
changed from the left to right knee and vice versa.  While 
the veteran indicated that his left knee had been less 
painful after he underwent injections in early March 2002, he 
still had pain and swelling.  Notably, at a hearing before 
the undersigned in March 2004, the veteran testified that his 
left knee would give away, that it was weak, and that he had 
flare-ups of pain.  Given this testimony, an assessment of 
functional limitation in terms of additional limitation of 
motion is warranted.  See 38 C.F.R. §§ 4.40, 4.45 (2003); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); VAOPGCPREC 9-
98.  

Regarding the veteran's left ear hearing loss, the veteran 
was last examined by VA in March 2002.  During the March 2004 
hearing before the undersigned Veterans Law Judge, the 
veteran's representative requested that the veteran be 
scheduled for another audiological examination.  The veteran 
maintained that he heard "humming" from his left ear, that 
he continued to have difficulty hearing and that it was 
sensitive.  Given the veteran's testimony of increased 
severity with respect to his left ear, the Board therefore 
concludes that additional evidentiary development is 
necessary prior to final appellate review. 

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002)).  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his right wrist disability since his 
separation from military service in 1966 
and for his service-connected left knee 
disability and left ear hearing loss 
since October 2002.  The RO should assist 
the veteran in obtaining evidence by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  The veteran should be given 
opportunity to obtain them.

2.  After completion of the above-
requested development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
determine the nature and etiology of any 
current right wrist disability and the 
current severity of the service-connected 
left knee disability.  The claims file, 
along with all additional evidence 
obtained pursuant to the instructions 
above, as well as a copy of this remand, 
should be made available to the examiner 
for review.  All indicated testing should 
be conducted, and a complete history 
should be elicited.

Concerning the right wrist, based upon 
the documented history, a review of the 
claims file, and the examination results, 
the examiner should provide opinion as to 
whether it is at least as likely as not 
that any current right wrist disability 
is attributable to the veteran's period 
of active military service.  If it is 
determined that the veteran does not have 
a right wrist disability, the examiner 
should expressly say so and provide 
detailed reasons for his or her opinion.  

With respect to the left knee, the 
examiner should make all findings 
necessary to determine the current 
severity of the service-connected left 
knee debility. Any indicated studies 
should be accomplished, including x-rays.  
The examiner should describe any 
recurrent subluxation or lateral 
instability in terms of "slight," 
"moderate," or "severe" disability. The 
examiner should record the range of 
motion observed on clinical evaluation, 
in terms of degrees.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
motion at which such pain begins.  Then, 
after reviewing the veteran's complaints 
and medical history, the examiner should 
render an opinion, based upon his or her 
best medical judgment, as to the extent 
to which the left knee exhibits weakened 
movement, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
these problems to additional loss in 
range of motion of the left knee (beyond 
that which is demonstrated clinically).  
The rationale for all opinions should be 
explained in detail.  If the examiner 
provides an opinion that is contrary to 
one already of record, the examiner 
should point to specific findings and/or 
medical authority to explain why his or 
her opinion differs from the opinion(s) 
already of record.  In this regard, and 
with respect to the veteran's right wrist 
disability, the examiner should 
specifically comment on the veteran's 
service medical records, as well as the 
opinion of the VA examining physician in 
the January 2001 VA outpatient report.

3.  The veteran should be scheduled for a 
VA audiological examination in order to 
determine the current severity of the 
service-connected left ear hearing loss.  
The examination should include decibel 
loss for the frequencies 500, 1000, 2000, 
3000, 4000 Hertz and speech recognition 
scores using the Maryland CNC Test.  In 
addition to an audiological evaluation, 
any other testing deemed necessary should 
be performed.  The examiner should be 
provided with the veteran's claims folder 
for review in conjunction with the 
examination.  A complete rationale for 
any opinion expressed should be provided.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues remaining on 
appeal.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, as well as the regulations 
found at 38 C.F.R. § 3.159, are fully 
satisfied.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



